

117 HR 4623 IH: Commonsense Coordination Act
U.S. House of Representatives
2021-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4623IN THE HOUSE OF REPRESENTATIVESJuly 22, 2021Mr. Bentz (for himself, Mr. Stauber, Mrs. Boebert, Mr. Tiffany, Mr. Rosendale, Mr. Obernolte, Mr. Westerman, Mr. LaMalfa, Mr. Newhouse, and Mr. Garcia of California) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a categorical exclusion for forest management activities carried out by the Secretary of Agriculture jointly with another Federal agency if such forest management activities received a categorical exclusion with respect to such other Federal agency, and for other purposes.1.Short titleThis Act may be cited as the Commonsense Coordination Act.2.Categorical exclusion for joint projects(a)Categorical exclusion establishedForest management activities described in subsection (b) are a category of actions hereby designated as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Forest management activities designated for categorical exclusionThe forest management activities designated under this section for a categorical exclusion are forest management activities—(1)carried out by the Secretary concerned jointly with the head of another Federal agency on National Forest System lands or public lands; and(2)for which a categorical exclusion applies with respect to such other Federal agency. (c)Availability of categorical exclusionOn and after the date of the enactment of this Act, the Secretary concerned may use the categorical exclusion established under subsection (a) in accordance with this section after obtaining written confirmation from the other Federal agency that the categorical exclusion applies to the proposed forest management activity.(d)DefinitionsIn this section:(1)Forest management activityThe term forest management activity means a project or activity carried out by the Secretary concerned on National Forest System lands or public lands consistent with the forest plan covering such lands.(2)Forest planThe term forest plan means—(A)a land use plan prepared by the Bureau of Land Management for public lands pursuant to section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712); or(B)a land and resource management plan prepared by the Forest Service for a unit of the National Forest System pursuant to section 6 of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1604).(3)National forest systemThe term National Forest System has the meaning given that term in section 11(a) of the Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1609(a)).(4)Public landsThe term public lands has the meaning given that term in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702), except that the term includes Coos Bay Wagon Road Grant lands and Oregon and California Railroad Grant lands.(5)Secretary concernedThe term Secretary concerned means—(A)the Secretary of Agriculture, with respect to National Forest System lands; and(B)the Secretary of the Interior, with respect to public lands.(e)ExclusionsThe authorities provided by this section do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute.3.Use of established categorical exclusionsTitle I of the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) is amended by adding at the end the following:106.Use of established categorical exclusions(a)In general(1)Authority establishedA Federal agency may designate any covered category of actions as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) without further substantiation.(2)Covered category of actionsFor purposes of paragraph (1), the term covered category of actions means, with respect to a Federal agency, a category of action identified by another Federal agency as being categorically excluded from the preparation of an environmental assessment or an environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332).(b)Judicial reviewA categorical exclusion established pursuant to subsection (a)(1) shall not be subject to judicial review.(c)ExclusionThe authorities provided by this section do not apply with respect to any National Forest System lands or public lands—(1)that are included in the National Wilderness Preservation System;(2)that are located within a national or State specific inventoried roadless area established by the Secretary of Agriculture through regulation, unless—(A)the forest management activity to be carried out under such authority is consistent with the forest plan applicable to the area; or(B)the Secretary concerned determines the activity is allowed under the applicable roadless rule governing such lands; or(3)on which timber harvesting for any purpose is prohibited by Federal statute..